Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II and species group A (figures 1-3) in the reply filed on 07/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7-8, 9-13 have been withdrawn from further considerations. It is noted that claim 7 & 8 are drawn to a non-elected invention/species, thus, withdrawn from further consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what is meant by an arc that has parabolic curvature overall.” It is not clear from the specification about an arc that has parabolic curvature overall. According to figure 2 of the instant application, the arc is not parabolic. Further, it is not clear if the “parabolic curvature” is formed after the retainer is applied onto teeth or prior to the application of securing the retainer on teeth. For examination purpose, a general shape of dental arc is considered as parabolic. 
Further regarding claim 1, it is not clear what specific structures encompassed by “local shapes.” As best understood from the specification, the local shapes are designed to be extending to interproximal spaces. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Sevinc (2008/0227049) in view of Schumacher (2016/0058527) and Lowe et al. (2014/0023983)
Sevinc discloses a plastic retainer (figure 4) for stabilizing a position of teeth of a human dentition, the retainer comprising: an arc that has a parabolic curvature overall (fig. 1) so that the retainer is applicable to teeth of an upper jaw or lower jaw of a patient to be treated, wherein the retainer is integrally provided in one piece (fig. 1), wherein the retainer is configured so that a height of the retainer measured parallel to a vertical axis of the retainer has a dimension of at least twice a thickness of the retainer based on the drawings provided. Although the drawings are not with actual dimensions, it is noted that one of ordinary skill in the art at the time of the filing of the claimed invention would understand to keep the height of the retainer higher than the thickness for increased rigidity to prevent unnecessary bending or breakage of the retainer arc, at least one transmission surface arrangement (e.g. surface that is glued) which is configured to be glued to a tooth surface of a tooth, wherein the transmission arrangement configured integrally in one piece with the retainer. 
Sevinc fail to teach wherein the retainer includes a plurality of local shapes that are arranged along a center line of the retainer and that are oriented perpendicular to the center line, wherein the local shapes are respectively adapted to cooperate with interdental spaces between adjacent teeth; however, Schumacher teaches a retainer having a plurality of local shapes (e.g. tips 6) that are arranged along a center line of the retainer and that are oriented perpendicular to the center line, wherein the local shapes are respectively adapted to cooperate with interdental spaces between adjacent teeth and having radius of curvature of less than 0.5 mm ([0032]) and the retainer has a three dimensional shape so that the center line of the retainer does not extend entirely in one plane (fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the retainer of Sevinc by providing local shapes as claimed as taught by Schumacher so that a relative motion between the retainer and the teeth in a longitudinal direction of the retainer is blocked even if the retainer abuts the teeth in an unconnected state ([0026]). 
Sevinc/Schumacher fail to teach the retainer made from thermoplastic synthetic material (e.g. polyetheretherketone/PEEK); however, usage of plastic materials such as PEEK are known in the art for forming plastic trays, aligners and retainers. Lowe teaches cost effective and moldable plastic materials including PEEK for forming dental appliance/retainer ([0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the retainer of Sevinc/Schumacher by providing thermoplastic materials as claimed as taught by Lowe because they are cost effective and biocompatible. 
Regarding the height to thickness ratio, it is noted that the height of the retainer depends on tooth size to keep the teeth in position so that they don’t move back to their original occlusion. For example, larger teeth would require the retainer to be greater in height (children vs. adults) so that it covers the larger teeth area to keep teeth in an aligned position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the retainer of Sevinc/Schumacher by providing the height greater than the thickness based on teeth size to keep the teeth in an aligned positions. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772